Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 1 of 23 PageID 87



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

KEVIN LANGELLIER, Individually and §
On Behalf of All Others Similarly Situated, §
                                            §
       Plaintiff,                           §
                                            §
vs.                                         §           CASE NO. 6:19-CV-1316 (RBD)
                                            §
BREVARD EXTRADITIONS INC.                   §
d/b/a U.S. PRISONER TRANSPORT               §
                                            §
       Defendant.                           §

        DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT AND
                  MEMORANDUM OF LAW IN SUPPORT

       COMES NOW Defendant Brevard Extraditions Inc. d/b/a U.S. Prisoner Transport

(USPT), and files its Motion to Dismiss Amended Complaint pursuant to Fed. R. Civ. P.

12(b)(6), and in support thereof, submits as follows:

                                         Respectfully submitted,

                                      By: /s/ Elizabeth H. Joiner
                                         Elizabeth H. Joiner, Florida Bar No. 0107843
                                         CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                         Post Office box 41099
                                         Jacksonville, Florida 32203
                                         Telephone: (904) 356-8900
                                         Facsimile: (904) 356-8200
                                         ejoiner@constangy.com

                                         Gregory J. Northen, Ark. Bar # 2011181*
                                         Trial Attorney
                                         Abtin Mehdizadegan, Ark. Bar # 2013136*
                                         Trial Attorney
                                         CROSS, GUNTER, WITHERSPOON & GALCHUS, P.C.
                                         500 President Clinton Avenue, Suite 200
                                         Little Rock, Arkansas 72201
                                         Phone: 501-371-9999 / Fax: 501-371-0035
                                         E-mail: gnorthen@cgwg.com / abtin@cgwg.com
                                         *Pro Hac Vice Application Forthcoming
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 2 of 23 PageID 88



                                               TABLE OF CONTENTS

I.     INTRODUCTION ................................................................................................................... 1

II.    FACTUAL BACKGROUND .................................................................................................... 2

III.   ARGUMENT ......................................................................................................................... 3

       A.         Dismissal Must Be Granted Because Defendant is Exempt from the FLSA’s
                  Overtime Provisions as an Entity Subject to the Secretary of
                  Transportation’s Authority.................................................................................. 5

                  1.         USPT is a Motor Carrier Regulated by the DOT and FMCSA, Subject to
                             the Secretary of Transportation’s Authority, and Directly Engaged in
                             Activities that Affect the Operational Safety of Motor Vehicles in
                             Interstate Commerce. .................................................................................. 7

                  2.         Transporting Prisoners in Interstate Commerce Directly Affects the
                             Operation of and Safety of Motor Vehicles in Interstate Commerce
                             Covered by the MCA. ............................................................................... 11

                  3.         Alternatively, USPT is Subject to the Secretary’s Authority Pursuant to
                             the Interstate Transportation of Dangerous Criminals Act of 2000,
                             Excluding Plaintiff from Overtime Compensation. .................................. 12

                             a.         An Extradition Agent is Subject to the Secretary’s Power to Set
                                        Qualifications and Maximum Hours of Service Exempting Plaintiff
                                        from Overtime............................................................................... 13

                             b.         Plaintiff’s Alleged Duties Required Transportation of Prisoners in
                                        Interstate Commerce, Directly Affecting the Safety of Motor
                                        Vehicles......................................................................................... 14

       B.         Plaintiff’s Complaint Must Be Dismissed Because he Failed to Assert
                  Sufficient Facts to Establish He is Entitled to Overtime Compensation as a
                  “Covered Employee” Under 29 U.S.C. § 207. .................................................. 15

       C.         The Court Should Dismiss Plaintiff’s Recordkeeping Violation Claim
                  Because There is No Private Cause of Action for Alleged Violations of the
                  FLSA’s Recordkeeping Requirements.............................................................. 17

       D.         Plaintiff’s Amended Complaint Must Be Dismissed Because he Failed to
                  Assert Sufficient Facts to Establish a Plausible Claim for Relief Under 29
                  U.S.C. § 206.......................................................................................................... 18

IV.    CONCLUSION .................................................................................................................... 19
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 3 of 23 PageID 89



                                     I.      INTRODUCTION

        On July 17, 2019, Plaintiff filed his Complaint and Demand for Jury Trial (ECF No. 1)

against Defendant and spuriously raised allegations that Defendant violated the Fair Labor

Standards Act (FLSA) by failing to pay him overtime at a rate not less than one and one-half

times the regular rate of pay for hours worked in excess of forty in a work week. ECF No. 1, ¶ 1.

Plaintiff filed this lawsuit as a collective action on behalf of a putative class of drivers.

        USPT filed a Motion to Dismiss Plaintiff’s Complaint explaining why Plaintiff’s

Complaint failed to bring forth any plausible claim for relief. See ECF No. 9. Rather than

responding, Plaintiff filed an Amended Complaint on August 19, 2019 and added a claim for

alleged unpaid minimum wages. ECF No. 19. Plaintiff’s Amended Complaint fails to add any

facts or law resolving its legal and factual deficiencies.

        Accordingly, USPT now moves the Court for an Order dismissing Plaintiff’s Amended

Complaint because Plaintiff, who purports to seek relief on behalf of others alleged to be

similarly situated for alleged overtime violations of the Fair Labor Standards Act of 1938, 29

U.S.C. § 201 et seq. (FLSA), has once again failed to state a plausible claim for relief.

Specifically, Plaintiff’s Amended Complaint must be dismissed because: (1) he is exempt from

the overtime pay requirements of the FLSA under the Motor Carrier Act (MCA) Exemption

found at 29 U.S.C. § 213(b); and (2) Plaintiff was not a “covered employee” under 29 U.S.C.

§ 207 pursuant to the SAFETEA–LU Technical Corrections Act (Corrections Act) of 2008, Pub.

L. No. 110–244, 122 Stat. 1572 (2008) (codified in 29 U.S.C. § 207).

        For the reasons discussed herein, Plaintiff’s Amended Complaint cannot survive scrutiny

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.




                                                   1
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 4 of 23 PageID 90



                             II.     FACTUAL BACKGROUND

       USPT is engaged in the business of intrastate and interstate prisoner transport. See

PRISONER TRANSPORTATION SERVICES, LLC-CONTROL U.S. CORRECTIONS, LLC D/B/A U.S.C., 81

Fed. Reg. 122, 41369 (June 24, 2016) (Notice by the Surface Transportation Board tentatively

approving      and     authorizing      finance       transaction)   available           online    at

https://www.govinfo.gov/content/pkg/FR-2016-06-24/pdf/2016-15009.pdf             (last       accessed

September 7, 2019). In doing so, USPT employs drivers to perform transportation services of

prisoners for requesting facilities and agencies across the United States. Id. Drivers are

authorized to take custody, transport, and house prisoners in route to the requesting agency

and/or transfer facility. Id. USPT’s fleet generally consists of passenger vans capable of

transporting up to 14 passengers. Id. The Federal Motor Carrier Safety Administration (FMCSA)

classifies USPT as an interstate motor carrier for passenger transportation. See FEDERAL MOTOR

CARRIER SAFETY ADMINISTRATION, SAFER WEB - COMPANY SNAPSHOT BREVARD

EXTRADITIONS INC., FMCSA           MANAGEMENT INFORMATION SYSTEMS          available online at

https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&qu

ery_param=USDOT&original_query_param=NAME&query_string=1758570&original_query_s

tring=US%20PRISONER%20TRANSPORT (last visited September 7, 2019). USPT has been

issued a Department of Transportation (DOT) number (DOT# 1758570). Id. USPT has been

issued a FMCSA carrier registration (MC-643115), which gives USPT authority to engage in

interstate commerce. Id. The issuance of its DOT number and FMCSA registration are provided

under the Secretary of Transportation’s authority. USPT’s prisoner transportation drivers are

subject to the Secretary of Transportation’s authority, specifically the Secretary’s power to set

maximum hours of service and qualifications pursuant to 49 U.S.C. § 31502. The ability of the




                                                  2
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 5 of 23 PageID 91



Secretary to assert authority over USPT and nature of Plaintiff’s employment, subject USPT and

Plaintiff to the MCA, which excludes certain employees from overtime compensation.

Consequently, and for the reasons that follow, Plaintiff’s Complaint must be dismissed with

prejudice.

                                      III.    ARGUMENT

       Rule 8(a)(2) of the Federal Rules of Civil Procedure provides the applicable standard of

pleading in federal court and requires that a complaint contain “a short and plain statement of the

claim showing that the pleader is entitled to relief,” FED. R. CIV. P. 8(a)(2), “in order to give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and ellipsis omitted).

Although a complaint need not contain detailed factual allegations, the “showing” contemplated

by Rule 8 requires the plaintiff to do more than simply allege legal conclusions or recite the

elements of a cause of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court must accept

all reasonable factual allegations in the complaint as true, it need not credit bare legal

conclusions that are unsupported by any factual underpinnings. See Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). Accordingly, a complaint’s allegations must include “more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at 555).

       Moreover, to survive scrutiny under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, the facts asserted in the complaint must allow the court to infer that the plaintiff’s

right to relief is plausible. Iqbal, 556 U.S. at 678. In Iqbal, the Supreme Court established a two-

step approach for assessing the sufficiency of a complaint in the context of a Rule 12(b)(6)

motion. First, the Court should identify and disregard conclusory allegations, for they are “not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 664. Second, the Court “consider[s] the




                                                 3
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 6 of 23 PageID 92



factual allegations in [the complaint] to determine if they plausibly suggest an entitlement to

relief.” Id. To allege a plausible right to relief, the facts pleaded must suggest liability; allegations

that are merely consistent with unlawful conduct are insufficient. Id. In other words, where the

facts pleaded do no more than permit the court to infer the possibility of misconduct, the

complaint has not shown that the pleader is entitled to relief. Id. at 679. “Determining whether a

complaint states a plausible claim for relief     . . .   [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. Where a complaint

pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of the line

between possibility and plausibility of ‘entitlement to relief.’” Twombly, 550 U.S. at 557.

        Furthermore, if, based on the facts pleaded and judicially noticed, a successful

affirmative defense appears, then dismissal as authorized by Rule 12(b)(6) is appropriate. Kansa

Reinsurance Co., Ltd. v. Cong. Mortgage Corp., 20 F.3d 1362, 1366 (5th Cir. 1994); Watts v.

Graves, 720 F.2d 1416, 1422–23 (5th Cir. 1983).

        Plaintiff alleges that USPT is a covered entity under the FLSA because USPT engaged in

commerce or in the production of goods for commerce. See ECF No. 19, ¶¶ 13, 18–19, 25.

While USPT readily admits it is engaged in interstate commerce, Plaintiff and the proposed

collective class are subject to the authority of the Secretary of Transportation and therefore

exempted from overtime compensation requirements under the MCA Exemption: (1) based on

USPT’s status as a motor carrier and operating commercial motor vehicles in interstate

commerce; and (2) pursuant to the Interstate Transportation of Dangerous Criminals Act of 2000

(Jeanna’s Act). In addition, Plaintiff failed to show he was a “covered employee” under the

FLSA, and, is therefore, not entitled to overtime compensation. Accordingly, these exceptions

warrant the dismissal of Plaintiff’s overtime claims. Further, Plaintiff has failed to allege any




                                                   4
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 7 of 23 PageID 93



factual allegations, much less allegations sufficient to establish a claim for unpaid minimum

wages pursuant to Fed. R. Civ. P. 8(a). As such, this claim, too, must be dismissed.

A.     Dismissal Must Be Granted Because Defendant is Exempt from the FLSA’s
       Overtime Provisions as an Entity Subject to the Secretary of Transportation’s
       Authority.

       Plaintiff’s claim that USPT failed to properly pay overtime in accordance with the FLSA

is wholly without merit because Plaintiff is excluded from any such overtime compensation. The

FLSA requires employers to pay overtime to certain employees who work over forty hours in a

workweek, the FLSA also exempts certain employers and/or employees from its overtime

requirements. 29 U.S.C. §§ 207, 213(b). Specifically, the MCA Exemption provides an

exception to the overtime requirements for “any employee to whom the Secretary of

Transportation has power to establish qualifications and maximum hours of service pursuant to

the provisions of section 31502 of Title 49.” 29 U.S.C. § 213(b)(1); see Walters v. American

Coach Lines of Miami, Inc., 575 F.3d 1221, 1226 (11th Cir. 2009).

       The Secretary may prescribe requirements for qualification and maximum hours of

service of employees of, and standards of equipment of, a motor carrier, when needed to promote

safety of operation and equipment of a motor carrier. 49 U.S.C. § 31502(b)(2). As such, the

Secretary has the power to establish maximum hours and qualifications sufficient to warrant the

application of the MCA Exemption for employees who:

               (1) [a]re employed by carriers whose transportation of passengers or
               property by motor vehicle is subject to his jurisdiction under section 204
               of the Motor Carrier Act, and (2) engage in activities of a character
               directly affecting the safety of operation of motor vehicles in the
               transportation on the public highways of passengers or property in
               interstate or foreign commerce within the meaning of the Motor Carrier
               Act.




                                                5
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 8 of 23 PageID 94



29 C.F.R. § 782.2(a). Both factors must be established for the MCA exemption to apply. Id. Only

employees employed by carriers as drivers, driver’s helpers, loaders, and mechanics, fall into the

class of employees performing duties directly affecting such “safety of operation” to satisfy

MCA. 29 C.F.R. § 782.2(b).

       Further, “safety of operation” as used in Section 204 of the MCA means “the safety of

operation of motor vehicles in the transportation of passengers or property in interstate or foreign

commerce, and that alone.” 29 C.F.R. § 782.2 (emphasis added). The applicability of

the motor carrier exemption “depends both on the class to which his employer belongs and on

the class of work involved in the employee’s job.” Walters, 575 F.3d at 1227. “There are two

requirements for an employee to be subject to the motor carrier exemption. First, his employer’s

business must be subject to the Secretary of Transportation’s jurisdiction under the

MCA. Second, the employee’s business-related activities must “directly affect[ ] the safety of

operation of motor vehicles in the transportation on the public highways of passengers or

property in interstate or foreign commerce within the meaning of the Motor Carrier Act.” Id.

(citing Baez v. Wells Fargo Armored Serv. Corp., 938 F.2d 180, 181–82 (11th Cir.1991)); see

also 29 C.F.R. § 782.2(a).

       For the MCA Exemption to apply there must be (1) an employee employed by a carrier

subject to the Secretary’s authority under 49 U.S.C. § 31502; and, (2) employed as a driver,

driver’s helper, loader, or mechanic for the transportation of passengers or property in interstate

commerce. However, the MCA Exemption can also apply to a company that is not by definition

a “motor carrier” pursuant to the Interstate Transportation of Dangerous Criminals Act of 2000

(Jeanna’s Act), which gives the Secretary the necessary power under 49 U.S.C. § 31502 to

trigger the MCA Exemption analysis. Jeanna’s Act effectively brings privately-run prisoner




                                                 6
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 9 of 23 PageID 95



transportation companies within the gambit of the MCA by specifically directing authority to the

Secretary to set maximum hours of service and qualifications for these companies. Further, under

the MCA inquiry analysis, a driver transporting prisoners would qualify as affecting the

operation and safety of motor vehicles in interstate commerce.

       As set out below, USPT is subject to the Secretary’s authority, therefore, Plaintiff is

excluded from overtime compensation under the MCA Exemption because, (1) USPT is a motor

carrier engaged in interstate commerce that Plaintiff transported passengers for, via commercial

motor vehicles; and, (2) pursuant to Jeanna’s Act, which grants the Secretary authority to set

hours of service and qualifications for USPT, a privately-run prisoner transportation company

engaged interstate commerce. As such, Plaintiff is excluded from the FLSA’s overtime

requirements under the MCA Exemption, and his Complaint should be dismissed.

       1.     USPT is a Motor Carrier Regulated by the DOT and FMCSA, Subject to the
              Secretary of Transportation’s Authority, and Directly Engaged in Activities
              that Affect the Operational Safety of Motor Vehicles in Interstate
              Commerce.

       Plaintiff drove large passenger vans transporting prisoners via public highways for a

licensed and registered motor carrier–USPT–authorized to engage in interstate commerce

through the Secretary’s authority. USPT’s status as a motor carrier, and Plaintiff’s alleged

activities leave no doubt that the Secretary possessed the authority to set the maximum hours of

service and qualifications requirements for Plaintiff per 49 U.S.C. § 31502, to exclude Plaintiff

from overtime compensation under the FLSA pursuant to the MCA Exemption.

       USPT is subject to the Secretary’s jurisdiction, thereby making its employees subject to

the prescriptions set by the Secretary for maximum hours of service and qualifications. The first

prong of the MCA Exemption inquiry is to which class USPT, Plaintiff’s former employer,

belongs. 29 C.F.R. § 782.2(a). USPT must fall within the “motor carrier” employer class for the



                                               7
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 10 of 23 PageID 96



MCA exemption to be possible. See 29 C.F.R. § 782.2. A “motor carrier” is a person providing

motor vehicle transportation for compensation. 49 U.S.C. § 13102(14). The Secretary has

specific jurisdiction over the transportation of passengers by a motor carrier in interstate

commerce, 49 U.S.C. § 13501, such that the Secretary has the power to prescribe requirements

for qualifications and maximum hours of service for employees employed by a motor carrier

engaged in interstate commerce. 49 U.S.C. § 31502.

       The Eleventh Circuit has held that in order “[t]o be subject to the Secretary of

Transportation’s jurisdiction pursuant to the MCA, a motor carrier must be engaged in interstate

commerce.” Vanzzini v. Action Meat Distributors, Inc., 995 F. Supp. 2d 703, 714 (S.D. Tex.

2014. “However, [t]he amount of participation [in interstate commerce] is not determinative of

whether a carrier is exempt from the overtime compensation requirements of the FLSA.”

Barefoot Mid–America Dairymen, Inc., 826 F. Supp. 1046, 1050 (N.D. Tex. 1993), aff’d, 16 F.3d

1216 (5th Cir. 1994)). The Fifth Circuit determined that for the MCA Exemption to apply, the

Secretary “need only possess the power to regulate the employees at issue; it need not actually

exercise that power.” Vanzzini, 995 F. Supp. 2d at 715 (quoting Songer v. Dillon Res., Inc., 618

F.3d 467, 472 (5th Cir. 2010)).

       Plaintiff admits that his job duties as an Extradition Agent for Defendant included the

transport of inmates in sufficiently-large passenger vans. See ECF No. 19, ¶¶ 20-26. Plaintiff

further acknowledges he was engaged in interstate commerce. Id. at ¶ 25. Thus, Plaintiff’s own

factual assertions establish that Defendant is a “motor carrier” engaged in interstate commerce.

       Moreover, USPT holds a DOT License and an FMCSA registration; it uses vehicles

whose weight or passenger capacity falls within the authority of the MCA (“commercial motor

vehicles”); and it is subject to regulation by the DOT and FMCSA. USPT’s DOT number and




                                                8
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 11 of 23 PageID 97



FMCSA registration, are indications that USPT operates vehicles in interstate commerce subject

to the authority of the Secretary, and that the Secretary not only possesses the authority, but has

actually exercised such authority over USPT. Evidence that a carrier has a permit or license from

the Department of Transportation is sufficient to prove jurisdiction. See Vidinliev v. Carey Int’l,

Inc., 581 F. Supp. 2d 1281 (N.D. Ga. 2008); see also Baez v. Wells Fargo Armored Serv. Corp.,

938 F.2d 180, 182 (11th Cir. 1991) (“Most importantly, ACLM was licensed by the DOT, has

the FMCSA authorizations necessary to be an interstate motor carrier, and was audited in the

past by the DOT. As we have previously noted, the fact that a company holds these kind of

authorizations indicates that the DOT has exercised jurisdiction over it.”).

       In properly dismissing Plaintiff’s Amended Complaint, the Court can and should take

judicial notice of the fact that USPT’s license from the DOT and FMCSA registration is

sufficient to prove jurisdiction. FED. R. EVID. 201(b)–(d) (The court may take judicial notice an

adjudicative fact is not subject to reasonable dispute in that it is capable of accurate and ready

determination by resorting to sources whose accuracy cannot reasonably be questioned.). At the

Rule 12(b)(6) stage, the Eleventh Circuit Court of Appeals has stated that it “primarily

consider[s] the allegations in the complaint,” but “[t]he court is not [always] limited to the four

corners of the complaint.” Halmos v. Bomardier Aerospace Corp., 404 F. App’x 376, 377 (11th

Cir. 2010) (citing Long v. Slaton, 508 F.3d 576, 578 n. 3 (11th Cir. 2007)). “We have held that a

district court may take judicial notice of matters of public record without converting a

Rule 12(b)(6) motion into a Rule 56 motion. Id.; see also Bryant v. Avado Brands, Inc., 187 F.3d

1271, 1278 (11th Cir. 1999); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322, 127 S.Ct. 2499, 2509 (2007) (“courts must consider the complaint in its entirety, as well as

other sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in




                                                 9
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 12 of 23 PageID 98



particular, documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice.”).

        It is clear the Secretary possesses the power to set requirements for USPT’s employees

per 49 U.S.C. § 31502. See 49 U.S.C. §§ 31134, 13902. As the Eleventh Circuit’s clear and

unequivocal precedent makes abundantly apparent, the key factor for this Court to consider is

whether the Secretary possesses the power to regulate USPT; and without a doubt, the Secretary

possesses the power to have prescribed Plaintiff’s qualifications and maximum hours of work at

USPT. Certainly, USPT satisfies the first prong of the MCA Exemption.

        USPT’s position as a motor carrier is only strengthened by the fact USPT uses specific

types of passenger vans that are legally classified by the Secretary of Transportation as

“commercial motor vehicles.” A “commercial motor vehicle” is defined as a self-propelled or

towed vehicle used on the highways in interstate commerce to transport passengers or property,

if the vehicle –

                   (A) has a gross vehicle weight rating or gross vehicle weight of at least
                   10,0001 pounds, whichever is greater;

                   (B) is designed or used to transport more than 8 passengers (including
                   the driver) for compensation;

                   (C) is designed or used to transport more than 15 passengers, including the
                   driver, and is not used to transport passengers for compensation; or

                   (D) is used in transporting material found by the Secretary of
                   Transportation to be hazardous under section 5103 of this title and
                   transported in a quantity requiring placarding under regulations prescribed
                   by the Secretary under section 5103.

49 U.S.C. § 31132 (emphasis added). Importantly, the word “or” in the foregoing definition

indicates a disjunctive standard, and that any one category of “commercial motor vehicle” may

satisfy for purposes of applying the MCA Exemption. The MCA Exemption applies to




                                                   10
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 13 of 23 PageID 99



employees driving vehicles weighing 10,001 pounds or more, as well as vehicles used or

designated to transport more than eight passengers for compensation that do not weigh 10,001

pounds. See Avery v. Chariots For Hire, 748 F. Supp. 2d 492 (D. Md. 2010).

       Defendant’s fleet of prison transport vehicles meets the disjunctive requirements.

Plaintiff’s original Complaint alleged he “did not operate vehicles to transport more than eight

(8) passengers for compensation or more than fifteen passengers without compensation” (ECF

No. 1, ¶ 23), yet even now he does not allege that the vehicles he operated were not commercial

vehicles designed to transport more than eight (8) passengers. See ECF No. 19, ¶ 26; see also 49

U.S.C. § 31132(B). Furthermore, his clearly self-serving allegation cannot rebut the public

record evidence of USPT’s status as a motor carrier operating a fleet of vehicles “suitable for the

transportation of as many as” 12 or 25 passengers. See PRISONER TRANSPORTATION SERVICES,

LLC-CONTROL U.S. CORRECTIONS, LLC D/B/A U.S.C., 81 Fed. Reg. 122, 41369, supra. This fact,

combined with its use of “commercial motor vehicles” to transport prisoners in interstate

commerce, fully vests the power to set the requirements under 49 U.S.C. § 31502 for Plaintiff to

the Secretary. Once again, USPT satisfies the first requirement of the MCA Exemption.

       2.      Transporting Prisoners in Interstate Commerce Directly Affects the
               Operation of and Safety of Motor Vehicles in Interstate Commerce Covered
               by the MCA.

       Plaintiff’s singularly alleged job responsibility for Defendant was transporting prisoners

in interstate commerce. ECF No. 19, ¶ 25. Operating a transport vehicle is the very type of

activity specifically covered by the MCA. For the MCA Exemption to apply, Plaintiff needed to

have engaged in “activities of a character directly affecting the safety of operation of motor

vehicles in transporting passengers” via public highways in interstate commerce. 29

C.F.R. § 782.2(a)(2). The MCA Exemption applies to any driver employed by a motor carrier




                                                11
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 14 of 23 PageID 100



 (companies subject to the Secretary’s jurisdiction), who is transporting passengers or goods on

 public highways in interstate commerce. 29 C.F.R. § 782.2; Opelika Royal Crown Bottling Co. v.

 Goldberg, 299 F.2d 37 (5th Cir. 1962) (holding that drivers and driver-helpers engaged in

 intrastate transportation of empty soft drink bottles were exempt from overtime compensation

 under § 213(b)(1)); Vallejo v. Garda CL Sw., Inc., 56 F. Supp. 3d 862, 869–70 (S.D. Tex. 2014)

 (holding the “[MCA] applies to driver/messenger/guards performing work as armed guards on

 armored trucks”). Indeed, Courts in this District have recently held that operating vehicles on

 public roadways triggers the MCA Exemption. See Ehrlich v. Rich Prod. Corp., 2018 WL

 2017532, at *5 (M.D. Fla. May 1, 2018), aff’d, 767 F. App’x 845 (11th Cir. 2019) (“Obviously,

 these are the kinds of activities that clearly affect highway safety as contemplated by

 the Motor Carrier Act.”). Accordingly, Plaintiff’s alleged activities transporting passengers by

 commercial motor vehicle satisfy the second prong of the MCA Exemption.

        USPT is subject to the Secretary’s jurisdiction under 49 U.S.C. §§ 13501 and § 31502,

 satisfying the requirement under the MCA. Plaintiff engaged in “activities of a character directly

 affecting the safety of operation of motor vehicles in transporting passengers” via public

 highways in interstate commerce, to satisfy the requirement of MCA. The MCA Exemption

 applies and excludes Plaintiff from overtime compensation under the FLSA, as such, Plaintiff’s

 Complaint should be dismissed.

        3.      Alternatively, USPT is Subject to the Secretary’s Authority Pursuant to the
                Interstate Transportation of Dangerous Criminals Act of 2000, Excluding
                Plaintiff from Overtime Compensation.

        USPT engages in the interstate transportation of prisoners, and due to the very nature of

 the passengers being transported, Plaintiff is excluded from any claim of overtime compensation

 as an “Extradition Agent” who transports and able to transport prisoners on public roadways.




                                                12
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 15 of 23 PageID 101



 USPT is covered by the MCA as applied and incorporated by reference under Jeanna’s Act, 34

 U.S.C. §§ 60101 to 60104. Jeanna’s Act provides the Secretary with the power to regulate the

 maximum hours of service and qualifications of USPT’s employees in accordance with 49

 U.S.C. § 31502 to bring these companies within in the MCA’s ambit. Furthermore, it is clear

 Plaintiff’s work as an “Extradition Officer” is the type of employment covered by the MCA,

 such as to exempt Plaintiff from overtime compensation under the FLSA pursuant to the MCA

 Exemption.

                a.     An Extradition Agent is Subject to the Secretary’s Power to Set
                       Qualifications and Maximum Hours of Service Exempting Plaintiff
                       from Overtime.

        Plaintiff transported passengers in interstate commerce for a privately-run prisoner

 transportation company, further subject to the Secretary’s power through Jeanna’s Act, and

 covered by the MCA. Jeanna’s Act clearly provides the Secretary the power to prescribe

 maximum hours of service and qualifications, and pursuant to Jeanna’s Act, which seeks to

 “enhance public safety,” 34 U.S.C. § 60101, the “Standards for Private Entities Providing

 Prisoner or Detainee Services” established to enforce Jeanna’s Act states:

                Companies covered under this part must adhere to the maximum driving
                time provisions applicable to commercial motor vehicle operators, as
                set forth by the Department of Transportation regulations as 49 CFR
                395.3 which apply regardless of whether a private prisoner transport
                company is covered by Department of Transportation regulations.

 28 C.F.R. § 97.13 (emphasis added). As such, § 97.13 provides the Secretary with the authority

 to establish maximum hours of service for employees engaged in private prisoner transportation.

 The Secretary’s ability to prescribe requirements regarding maximum hours of service is a

 prerequisite for the MCA Exemption, which is specifically directed to the Secretary under




                                                13
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 16 of 23 PageID 102



 Jeanna’s Act. Jeanna’s Act also provides the Secretary with the power to set qualifications for

 private prisoner transportation companies, and as to drug screening, states:

                (1) Pre-employment testing for controlled substances must be in
                accordance with applicable State law.

                (2) In the event that there is no applicable State law, pre-employment
                testing for controlled substances must be in accordance with the
                provisions of Department of Transportation regulations at 49 CFR
                382.301 which will apply regardless of whether a private prisoner
                transport company is covered by Department of Transportation
                regulations.

 28 C.F.R. § 97.11 (emphasis added). Florida does not have applicable state law concerning pre-

 employment drug screening. As such, the Secretary possesses the power to set these

 qualifications for Plaintiff in accordance with 49 U.S.C. § 31502.

         By specifically incorporating the DOT regulations into Jeanna’s Act, it is ceding power

 to the Secretary to regulate private prisoner transportation employees’ maximum hours of service

 and qualifications to bring USPT and Plaintiff within the coverage of the MCA. Therefore,

 USPT is additionally subject to the Secretary’s authority under Jeanna’s Act, satisfying the first

 prong for application of the MCA Exemption.

                b.      Plaintiff’s Alleged Duties Required Transportation of Prisoners in
                        Interstate Commerce, Directly Affecting the Safety of Motor Vehicles.

        Plaintiff allegedly transported prisoners via passenger vehicles for prisons and agencies

 of local and state governments. These activities are firmly covered by the MCA. There can be no

 doubt that Plaintiff’s transportation of passengers in interstate commerce is the exact character of

 work found by the courts in Opelika Royal Crown Bottling Co. v. Goldberg and Vallejo v. Garda

 CL Sw., Inc. to satisfy the second requirement of the MCA Exemption..

        Jeanna’s Act incorporates the power of the Secretary and applies it USPT. Plaintiff is an

 employee covered by the MCA. As incorporated and applied, Jeanna’s Act excludes Plaintiff



                                                 14
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 17 of 23 PageID 103



 from the overtime requirements under the FLSA per the MCA Exemption, and his claim for

 overtime compensation should be dismissed.

        Accordingly, even if the facts of Plaintiff’s Complaint are taken as true, it nevertheless

 fails to establish that Plaintiff is entitled to the relief requested. To the contrary, Plaintiff’s

 Complaint establishes that he was an employee wholly exempted from the FLSA’s overtime

 compensation provisions by application of the MCA Exemption. As such, Plaintiff failed to

 sufficiently show he is entitled to overtime compensation under the FLSA, and his claim should

 be dismissed pursuant to FED. R. CIV. P. 12(b)(6).

 B.     Plaintiff’s Complaint Must Be Dismissed Because he Failed to Assert Sufficient
        Facts to Establish He is Entitled to Overtime Compensation as a “Covered
        Employee” Under 29 U.S.C. § 207.

        Plaintiff, and only Plaintiff, bears the burden of showing he is a “covered employee”

 under the FLSA. Plaintiff fell woefully short in meeting this exacting burden. “In order to be

 eligible for FLSA overtime, . . . an employee must first demonstrate that he is ‘covered’ by

 the FLSA.” Ceant v. Aventura Limousine & Transp. Serv., Inc., 874 F. Supp. 2d 1373, 1376

 (S.D. Fla. 2012); see also Carley v. Crest Pumping Techs., L.L.C., 890 F.3d 575, 579 (5th Cir.

 2018) (“There is no dispute that [p]laintiffs bear the initial burden of proving that they were

 covered under FLSA’s overtime pay requirement); Johnson v. Heckmann Water Res. (CVR),

 Inc., 758 F.3d 627 (5th Cir. 2014). Further, merely pleading the statutory recitals is insufficient

 to even survive a Motion to Dismiss pursuant to Rule 12(b)(6). Ceant v. Aventura Limousine &

 Transp. Serv., Inc., 874 F. Supp. 2d 1373, 1377 (S.D. Fla. 2012); see, e.g., Perez v. Muab,

 Inc., 2011 WL 845818, at *3 (S.D.Fla. Mar. 7, 2011) (“Plaintiff alleges only that ‘during her

 employment with [defendant], she was engaged in commerce or in the production of goods for




                                                 15
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 18 of 23 PageID 104



 commerce.’ This is a mere recitation of the statutory language.”) (granting dismissal without

 prejudice).

        Plaintiff is not a “covered employee” under 29 U.S.C. § 207. The Corrections Act

 clarified the types of transportation employees that would be covered under the FLSA.

 Specifically, the Corrections Act added the following to section 7 of 29 U.S.C. § 207:

                (a) APPLICABILITY FOLLOWING THIS ACT.—Beginning on the date
                of enactment of this act [June 6, 2008], § 7 of the Fair Labor Standards
                Act of 1938 (29 U.S.C. § 207) shall apply to a covered employee
                notwithstanding § 13(b)(1) of that Act [the Motor Carrier Exemption]

                (b) Covered employee defined. In this section, the term ‘covered
                employee’ means an individual:

                (1) who is employed by a motor carrier or motor private carrier (as such
                terms are defined by section 13102 of title 49, United States Code, as
                amended by section 305);

                (2) Whose work, in whole or in part, is defined

                       (A) as that of a driver, driver’s helper, loader, or mechanic; and

                       (B) As affecting the safety of operation of motor vehicles weighing
                       10,000 pounds or less in transportation on public highways in
                       interstate or foreign commerce, except vehicles

                       (i) designed or used to transport more than 8 passengers
                       (including the driver) for compensation;

                       (ii) designed or used to transport more than 15 passengers
                       (including the driver) and not used to transport passengers for
                       compensation; or

                       (iii) used in transporting material found by the Secretary of
                       Transportation to be hazardous under section 5103 of title 49,
                       United States Code, and transported in a quantity requiring
                       placarding under regulations prescribed by the Secretary
                       under section 5103 of title 49, United States Code; and

                (3) who performs duties on motor vehicles weighing 10,000 pounds or
                    less.




                                                 16
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 19 of 23 PageID 105



 SAFETEA–LU Technical Corrections Act of 2008, Pub. L. No. 110–244, 122 Stat. 1572 (2008)

 (codified in 29 U.S.C. § 207) (emphasis added). Continuing, the Fifth Circuit has explained that

 the Corrections Act “provides generally that, from the date of the act’s enactment, June 6, 2008,

 the [MCA] exemption does not apply to employees who would otherwise fall within its ambit if

 the [“covered employee”] requirements are met.” Allen v. Coil Tubing Servs., L.L.C., 755 F.3d

 279, 291 n.6 (5th Cir. 2014). In other words, “covered employees” are entitled to overtime, and

 those who do not meet the criteria are not entitled to overtime, and Plaintiff is the latter.

        As discussed throughout this Memorandum, Plaintiff’s duty is to show that he was

 allegedly a “covered employee.” Plaintiff failed to meet this burden because he is not a “covered

 employee” under the FLSA for overtime purposes. As such, Plaintiff’s Amended Complaint fails

 to establish that he is, or even could be, an individual entitled to overtime compensation under

 the FLSA. Accordingly, his claim should be dismissed pursuant to FED. R. CIV. P. 12(b)(6).

 C.     The Court Should Dismiss Plaintiff’s Recordkeeping Violation Claim Because There
        is No Private Cause of Action for Alleged Violations of the FLSA’s Recordkeeping
        Requirements.

        Plaintiff asserts just a single, factually devoid sentence to support his claim that USPT

 violated 29 U.S.C. § 211(c), which is wholly deficient under Rule 8 to support this claim. ECF

 No. 19, ¶ 41. A complaint need not contain detailed factual allegations, the “showing”

 contemplated by Rule 8 requires the Plaintiff to do more than simply allege legal conclusions or

 recite the elements of a cause of action. Twombly, 550 U.S. at 555 at n.3. Thus, while a court must

 accept all of the factual allegations in the complaint as true, it need not credit bare legal

 conclusions that are unsupported by any factual underpinnings. See Iqbal, 556 U.S. at 679.

         Plaintiff seemingly alleges USPT failed to keep proper time and pay records as required

 by the FLSA despite not having a separate claim titled in his Complaint. ECF No. 1, ¶ 41. That is




                                                   17
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 20 of 23 PageID 106



 the full extent of Plaintiff’s “factual underpinnings” supporting his claim. Plaintiff provides no

 information regarding this additional cause of action, but instead attempts to couch legal

 conclusions in place of any reference to actual events as to either allegedly improperly kept pay

 records or time records. Accordingly, Plaintiff’s claim that USPT violated 29 U.S.C. § 211(c)

 should be dismissed as well.

 D.     Plaintiff’s Amended Complaint Must Be Dismissed Because he Failed to Assert
        Sufficient Facts to Establish a Plausible Claim for Relief Under 29 U.S.C. § 206.

        Finally, Plaintiff’s attempt to avoid complete dismissal by adding a minimum wage claim

 should also be denied. Plaintiff’s Amended Complaint adds a second Putative Class defined as

 those who did not receive the applicable minimum wage for all hours worked. In support of this

 claim, Plaintiff alleges nothing but three conclusory, factually-devoid allegations of unpaid

 minimum wages. See ECF No. 19, ¶¶ 29–31, 33, 45. “A court considering a motion to dismiss

 may begin by identifying allegations that, because they are mere conclusions, are not entitled to

 the assumption of truth. While legal conclusions can provide the complaint’s framework, they

 must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S. 662, (2009). “Rule 8 marks

 a notable and generous departure from the hypertechnical, code-pleading regime of a prior era,

 but it does not unlock the doors of discovery for a plaintiff armed with nothing more than

 conclusions. Second, only a complaint that states a plausible claim for relief survives a motion to

 dismiss.” Id. at 678–79. “The Eleventh Circuit has endorsed “a ‘two-pronged approach’ in

 applying these principles: 1) eliminate any allegations in the complaint that are merely legal

 conclusions; and 2) where there are well-pleaded factual allegations, ‘assume their veracity and

 then determine whether they plausibly give rise to an entitlement to relief.’” Mirabal v. Metro

 Parking Corp., 2016 WL 9455606, at *2 (S.D. Fla. Oct. 11, 2016) (dismissing a complaint

 pursuant to Rule 12(b)(6)).



                                                 18
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 21 of 23 PageID 107



         Here, Plaintiff submits no factual allegations necessary to establish a claim for unpaid

 minimum wages. Instead, he relies on nothing more than conclusory statements that are

 insufficient to survive scrutiny pursuant to Rule 12(b)(6). Plaintiff only added a minimum wage

 claim after Defendant filed its original Motion to Dismiss (ECF No. 9) explaining why Plaintiff

 is not entitled to overtime. Defendant should not be subjected to ongoing litigation and Plaintiff’s

 unfounded fishing expedition in hopes of conducting expensive discovery by alleging such a

 transparent allegation to avoid dismissal. Accordingly, Plaintiff’s Amended Complaint must be

 dismissed in its entirety.

                                      IV.     CONCLUSION

         USPT transports prisoners in commercial motor vehicles in interstate commerce, an

 employer covered by the MCA, and subject to the Secretary’s power. USPT is a privately-run

 prisoner transportation company, subject to Jeanna’s Act. Plaintiff drove prisoners in commercial

 motor vehicles designed to carry more than eight (8) passengers affecting safety of others in

 interstate commerce, making him an employee covered by the MCA. The Secretary’s power to

 regulate USPT, and Plaintiff’s position as an “Extradition Agent, exclude Plaintiff from

 recovering overtime compensation under the MCA Exemption. Further investigation or

 discovery will only support that the Plaintiff is exempt from overtime pursuant to the MCA

 Exemption, barring Plaintiff from the relief claimed in her Complaint.

         Furthermore, Plaintiff failed to show he was a “covered employee” under 29 U.S.C.

 § 207 of the FLSA or that he was not paid minimum wage for all hours worked. Plaintiff’s

 allegations are simply not sufficient to establish he is a “covered employee” or a minimum wage




                                                 19
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 22 of 23 PageID 108



 violation under the FLSA. Accordingly, Plaintiff has not made a plausible showing that he is

 actually covered by the FLSA and entitled to any relief, and therefore, Plaintiff’s Amended

 Complaint should be dismissed. Finally, Plaintiff’s contentions that Defendant failed to keep

 accurate records under 29 U.S.C. § 211(c), lack any reference to actual facts, fail to meet federal

 pleading standards, and should be dismissed in accordance with applicable pleading standards.

        Therefore, Defendant respectfully requests this Court to grant its Motion to Dismiss

 Plaintiff’s Amended Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure, as Plaintiff is not entitled to the relief requested.

                                                 Respectfully submitted,

                                            By: /s/ Elizabeth H. Joiner
                                                 Elizabeth H. Joiner, Florida Bar No. 0107843
                                                 CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                                 Post Office box 41099
                                                 Jacksonville, Florida 32203
                                                 Telephone: (904) 356-8900
                                                 Facsimile: (904) 356-8200
                                                 ejoiner@constangy.com

                                                                    - AND -

                                                 Gregory J. Northen, Ark. Bar # 2011181*
                                                 Trial Attorney
                                                 Abtin Mehdizadegan, Ark. Bar # 2013136*
                                                 Trial Attorney
                                                 CROSS, GUNTER WITHERSPOON
                                                   & GALCHUS, P.C.
                                                 500 President Clinton Avenue, Suite 200
                                                 Little Rock, Arkansas 72201
                                                 Phone: 501-371-9999 / Fax: 501-371-0035
                                                 E-mail: gnorthen@cgwg.com | abtin@cgwg.com

                                                 *Pro Hac Vice Application Forthcoming




                                                    20
Case 6:19-cv-01316-RBD-EJK Document 22 Filed 09/09/19 Page 23 of 23 PageID 109




                               CERTIFICATE OF SERVICE

        I certify that, on September 9, 2019, I electronically filed the foregoing by using the

 CM/ECF system, which will serve a copy on the following:

                                                   Brandon J. Hill, Esq.
                                                   Wenzel Fenton Cabassa, P.A.
                                                   1110 North Florida Ave., Ste. 300
                                                   Tampa, FL 33602
                                                   Telephone: (813) 337-7992
                                                   bhill@wfclaw.com
                                                   jcornell@wfclaw.com


                                                   /s/ Elizabeth Joiner
                                                       Elizabeth Joiner




                                              21
